DETAILED ACTION

	With respect to amended claim 1, Applicant argues a proper prima facia case of obviousness is not present in the applied prior art. Specifically, Applicant argues:

“Fritz is directed to lighting for an off-road vehicle, specifically, a vehicle used in agriculture. The disclosed lighting system would not be modified to operate only below certain speeds because the lights are the primary lights and are needed during all vehicle operations in low light conditions. The Fritze system modifies operation of headlights 28a, 28b, and 28c. Headlights are not optional in low light situations and therefore would not be controlled dependent on a speed of the vehicle.” Examiner disagrees.
	
	Headlights 28a, 28b, and 28c may be activated individually, i.e., optional, and their luminous intensity may be varied. (See ¶ [0027]) An exception to this optional activation are headlights 28d and 28e which are mounted on the front deflector of the cab and point in the direction of the cab. (See at least ¶ [0027], [0038], and Fig. 1) 
	
	Further, the Examiner does not agree that the TI reference teaches that the lights are only operated, i.e., turned on and off, below a certain speed. The TI reference teaches that the beams of the lights are modified, e.g., beam width or intensity, and not that they are turned off or on depending on the speed: 

Town passing beam (Class V): At speeds below 50 km/h, town light provides a wider light distribution at reduced range, helping drivers to more clearly see pedestrians on the edge of the road. 

Basic/Country passing beam (Class C): The basic light illuminates the left- and right-hand edges of the road more brightly and widely than the conventional low beam. It is usually activated at speeds between 50 and 100 km/h.
(Emphasis added)

	Fritz teaches a similar lighting system: 
“To adapt the emission characteristic or light intensity, these can be switched both individually and varied in terms of their luminous intensity. It is conceivable that the individual headlights, in addition to their actual lamps (halogen or gas discharge lamps, LEDs or the like) also have optical devices for changing the emission characteristic, and therefore their emission angle, or the light distribution which depends on the emission angle. The optical devices can be formed either by electrically controllable optical systems (collimators or lens systems), or else by the lamp itself. In the latter case, this typically consists of a segmented LED matrix, in which individual matrix segments can be switched on and off and varied in their luminosity by the control unit.”

Therefore, the Examiner finds the above argument unpersuasive.
	
	Applicant further argues:

“…Moreover, because Fritz discloses a vehicle used for agriculture purposes, faster speeds that are typically encountered for street vehicles are likely not utilized and therefore not something contemplated for the lighting system disclosed in Fritz.”

	Fritz discloses off-road utility vehicles, however this does not mean the utility vehicles will never travel on roads. (See at least ¶ [0040]) Two of the beam classes of TI are related to in town driving and driving on country roads, either of these classes are related to situations that the vehicles described in Fritz would encounter. Therefore, the Examiner finds the above argument unpersuasive.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662